DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46 – 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a medical ablation device, does not reasonably provide enablement for other microwave generators.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification teaches the use of the claimed system for the purpose of ablating body tissue.  However, there are many well known uses of microwave generators.  Microwaves may be used for communication and in radar technology.  One of ordinary skill in the art would not be expected to make and use the claimed invention .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 – 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites “an elongated tube configured to create a fluid path between a pump head and the first cooling channel.”  It is unclear if the pump head is being positively or functionally recited.  It is suggested to first positively claim a system comprising a pump head before explaining how the pump head is used.
Similarly claim 62 recites “an elongated tube configured to create a fluid path between a pump head and the first cooling channel.
	Dependent claims 56 – 61 and 63 – 65 fail to correct the deficiencies of independent claims 55 and 62.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 46 – 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 9,757,197 and claims 1 – 11 of U.S. Patent No. 10,405,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and both the ‘197 and ‘922 patents all claim a system and method comprising: a microwave antenna, a transmission line and a flow dividing member defining a first and second cooling channel.  The present application is more broad than the parent cases.  It would have been obvious to modify the ‘197 and the ‘922 patents to arrive at the broader limitations of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 46 – 48 and 51 – 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turovskiy et al. (US PGPUB 2005/0015081 – in IDS).
Regarding claims 46 and 55, Turovskiy discloses a system comprising: a probe (e.g. 10) comprising a microwave antenna (e.g. paragraph 58 and Fig. 1), an external tubular wall (e.g. Fig. 1), a transmission line and a flow dividing member, the transmission line and flow dividing member are configured to define a first channel and a second channel (e.g. Figs 4A-4D and paragraphs 68 – 70); an elongated tube configured to create a fluid path between a pump head and the first cooling channel (e.g. Fig. 4A); a pump configured for pumping a coolant through an elongated tube, the first channel, and the second channel; and a microwave generator (e.g. paragraph 68).
Regarding claims 47 and 48, Turovskiy discloses a handle comprising a manifold (e.g. Fig. 4A and paragraph 66).
Regarding claims 51 and 56, Turovskiy discloses a power cable as claimed (e.g. 80).
Regarding claims 52 – 54, Turovskiy disclsoes a temperature sensor comprising a thermocouple (e.g. paragraph 70) that sends information to the microwave generator (e.g. paragraph 70).
Regarding claims 57 – 65, Turovskiy discloses the elongated tube is configured to coaxially surround the power cable (e.g. Fig. 4A); and there is a coolant inflow (e.g. 114) and outflow tubing (e.g. 116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy et al.
Regarding claims 49 and 50, Turovskiy discloses the manifold handle as previously described (e.g. Fig. 14a).  Turovskiy does not explicitly teach a distal and proximal chamber.  However, Turovskiy does not show where the inflow (e.g. 114) and outflow tubing (e.g. 116) leads. Chambers for storing the coolant are well known in the art. It would have been obvious to modify the device as taught by Turovskiy with the distal and proximal chambers as are known in the art, since such a modification would provide the predictable results of providing storage for the coolant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792